Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that County Court should have suppressed the roll of coins seized from defendant at the time of his arrest because the police lacked probable cause for the arrest. At one o’clock in the morning, the officer who made the arrest saw an individual running from a church that had just been burglarized and, within 15 minutes thereafter, he saw an individual wearing the same clothes a few streets away from the church. He recognized that individual as the same individual he had seen running from the church by the clothes he was wearing, specifically, bluish-grey pants with zippers on the sides, an army field jacket, black leather gloves and tan ankle-length boots. Under all of those circumstances, we conclude that the arresting officer had "reasonable cause to believe” that defendant was the person who had committed the burglary at the church (CPL 140.10 [1] [b]).
*1024Contrary to defendant’s contention, the trial evidence was sufficient to sustain the conviction of burglary in the third degree. In addition to the testimony of the arresting officer, which was essentially the same as his testimony at the suppression hearing, the People presented the testimony of another officer who saw defendant running from the church building and viewed his face as he ran past her. She identified defendant as the same person she had seen running from the church.
We reject defendant’s contention that his sentence is harsh and excessive. (Appeal from Judgment of Erie County Court, Drury, J.—Burglary, 3rd Degree.) Present—Denman, P. J., Pine, Lawton, Boomer and Davis, JJ.